 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9    Eulandas J. Flowers,                            No. CV-15-02670-PHX-JAT
10                    Petitioner,                     ORDER
11    v.
12    James O'Neil,
13                    Respondent.
14
15         Pending before the Court is the second Report and Recommendation (“R&R”) from
16   the Magistrate Judge recommending the petition in this case be denied. (Doc. 43).
17   Petitioner has filed objections to the R&R. (Doc. 47).
18   I.    Review of R&R
19         This Court “may accept, reject, or modify, in whole or in part, the findings or
20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). It is “clear that
21   the district judge must review the magistrate judge’s findings and recommendations de
22   novo if objection is made, but not otherwise.” United States v. Reyna-Tapia, 328 F.3d
23   1114, 1121 (9th Cir. 2003) (en banc) (emphasis in original); Schmidt v. Johnstone, 263
24   F.Supp.2d 1219, 1226 (D. Ariz. 2003) (“Following Reyna-Tapia, this Court concludes that
25   de novo review of factual and legal issues is required if objections are made, ‘but not
26   otherwise.’”); Klamath Siskiyou Wildlands Ctr. v. U.S. Bureau of Land Mgmt., 589 F.3d
27   1027, 1032 (9th Cir. 2009) (the district court “must review de novo the portions of the
28   [Magistrate Judge=s] recommendations to which the parties object.”). District courts are
 1   not required to conduct “any review at all . . . of any issue that is not the subject of an
 2   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985) (emphasis added); see also 28 U.S.C.
 3   § 636(b)(1) (“the court shall make a de novo determination of those portions of the [report
 4   and recommendation] to which objection is made.”).
 5          The Court will review the portions of the R&R to which there was an objection de
 6   novo. However, the Court notes that Petitioner states in his objections, “Because this Court
 7   is reviewing the parties’ arguments discussed in the R&R de novo, Mr. Flowers will
 8   confine his discussion here to matters that the magistrate judge overlooked.” (Doc. 47 at
 9   1). This is an incorrect statement of the law. The Court is reviewing de novo only the
10   portions of the R&R to which there is an objection. Petitioner’s statement that “Mr.
11   Flowers specifically asks the Court to conduct de novo review of the issues raised in the
12   R&R” cannot overcome this Circuit’s en banc case law that this Court need only review
13   de novo factual and legal issues to which there is an objection. See Reyna-Tapia, 328 F.3d
14
     at 1121.
15
     II.    Procedural History
16
            As stated in the Order at Doc. 31, this Court has accepted the procedural history of
17
     this case as set forth in the first Report and Recommendation (Doc. 26).
18
     III.   R&R’s Conclusions and Recommendation
19
            The R&R concludes and recommends that this Court find that Petitioner did not
20
     present his claim under Miller v. Alabama, 132 S.Ct. 2455 (2012) to the state courts within
21
     the state procedural requirements, (Doc. 43 at 10-11), that the state court’s requirements
22
     are adequate and independent of federal law (Doc. 43 at 11-15), and that the state court’s
23
     rules were not applied in an exorbitant manner (Doc. 43 at 15-18); thus, Petitioner’s claims
24
     are procedurally barred from consideration by this Court. The R&R further concludes and
25
     recommends that this Court find that Petitioner has not shown cause and prejudice or actual
26
     innocence to excuse his procedural default.       (Doc. 43 at 19-23).      Thus, the R&R
27
     recommends that this Court deny the petition. (Doc. 43 at 24). As discussed further below,
28
     Petitioner has objected to specific portions of the R&R.


                                                -2-
 1   IV.      Objections
 2            Petitioner objected to the R&R on three grounds, arguing: 1) the R&R is “too
 3   solicitous” of state procedures; 2) the R&R should have applied Martinez v. Ryan, 566 U.S.
 4   1 (2012) as cause to excuse his default; and 3) the R&R should have applied the actual
 5   innocence exception of Schlup v. Delo, 513 U.S. 298, 327 (1995), to Petitioner’s noncapital
 6   sentence. (Doc. 47).
 7            A.      State Procedures
 8            The Court is not exactly clear as to the nature of Petitioner’s argument in objection
 9   one. First, Petitioner argues that the R&R did not address his argument that the Arizona
10   Court sua sponte raising a procedural bar was not an adequate basis in state law to
11   procedurally default a federal claim. (Doc. 47 at 2). However, the R&R discussed this
12   issue at length. (Doc. 43 at 12-18). Petitioner in reality is disputing the R&R’s reasoning.
13   Specifically, Petitioner argues that the R&R concluding that the state court may follow the
14   state rules is “too solicitous” of the state rules. (Doc. 47 at 2).
15            While the Court is not exactly clear what Petitioner is proposing, it appears
16   Petitioner is arguing that in this case the state rules are so unfavorable to him that the federal
17   court should refuse to apply those rules as a procedural bar to a federal claim. (Doc. 47 at
18   2). However, there is a test for this type of argument, and the R&R applied said test. (Doc.
19   43 at 15-16).1
20            Petitioner makes no specific objection as to how the R&R erred in concluding that
21   the state’s procedural rule was not applied in an exorbitant manner. Instead, citing nothing,
22
     1
         Specifically, the R&R states:
23           “Ordinarily, violation of ‘firmly established and regularly followed’ state
             rules . . . will be adequate to foreclose review of a federal claim . . . .” Lee,
24           534 U.S. at 376. “There are, however, exceptional cases in which exorbitant
             application of a generally sound rule renders the state ground inadequate to
25           stop consideration of a federal question.” Id. Generally, state rules are
             deemed inadequate if they are either “selectively applied to bar the claims of
26           certain litigants,” or “unsettled due to ambiguous or changing state
             authority.” Wood, 130 F.3d at 377. A discretionary procedural bar may be
27           deemed inadequate “when discretion has been exercised to impose novel and
             unforeseeable requirements without fair or substantial support in prior state
28           law.” Walker v. Martin, 562 U.S. 307, 320 (2011) (internal quotation marks
             and citation omitted).

                                                   -3-
 1   Petitioner argues that by not permitting him to brief the issue prior to ruling, the state court
 2   discriminated against Petitioner’s exercise of a federal right. (Doc. 47 at 3). The Court is
 3   unclear how Petitioner is defining discrimination in this case, but the Court sees no
 4   evidence in this record that the state court’s procedural rule was applied in an exorbitant
 5   manner. Thus, the Court agrees with the R&R and the objection is overruled.
 6          B.     Martinez
 7          Next, Petitioner argues that the R&R erred in not applying Martinez v. Ryan, 566
 8   U.S. 1 (2012), to his case. As the R&R discusses, Martinez applies to unexhausted
 9   ineffective assistance of trial counsel claims. (Doc. 43 at 20). Here, Petitioner has an
10   unexhausted sentencing claim. Applying the limitations set forth in Davila v. Davis, 137
11   S.Ct. 2058 (2017), the R&R concludes that because Petitioner does not have an ineffective
12   assistance of trial counsel claim, Martinez cannot excuse his procedural default. (Doc. 43
13   at 20-21).
14          Petitioner objects and argues that Davila did not address Petitioner’s specific
15   circumstances (Davila held that Martinez does not apply to ineffective assistance of
16   appellate counsel claims (Doc. 43 at 21)); therefore, the R&R erred to read Davila as
17   limiting Martinez as applied to Petitioner. (Doc. 47 at 3). While Petitioner is correct
18   Davila did not directly address Petitioner’s argument in this case, it is clearly a limit, not
19   an expansion, of Martinez. Thus, this Court agrees with the R&R that Martinez by its own
20   terms and consistent with Davila is limited to ineffective assistance of trial counsel claim.
21   Accordingly, Martinez cannot provide cause to excuse Petitioner’s failure to exhaust his
22   sentencing claim and this objection is overruled.
23          C.     Schlup
24          Finally, Petitioner objects to the R&R’s conclusion that Schlup v. Delo, 513 U.S.
25   298, 327 (1995), does not apply to his claim. As the R&R discusses, Schlup allows a
26   habeas court to consider a procedurally defaulted claim if Petitioner is actually innocent.
27   (Doc. 43 at 22). The R&R further notes that this exception to the general rule that the
28   Court cannot consider procedurally defaulted claims has been expanded to include death


                                                  -4-
 1   penalty sentencing claims. (Id.). Finally, the R&R notes that neither the Supreme Court
 2   nor the Ninth Circuit Court of Appeals has expanded this exception to include noncapital
 3   sentences.   (Id. at 22-23).   The R&R declined to expand this exception to include
 4   Petitioner’s noncapital sentence.
 5          Petitioner objects to the R&R not expanding Schlup to include noncapital sentencing
 6   claims. (Doc. 47 at 3-4). This Court agrees with the R&R that this Court must follow
 7   existing Supreme Court case law which generally holds that this Court cannot consider
 8   procedurally defaulted claims. Petitioner’s argument that expanding the exception in this
 9   case has not been foreclosed by any controlling court is not a basis for this Court to
10   recognize a new exception in the first instance.2 Accordingly, this objection is overruled.
11   V.     Certificate of Appealability
12          The R&R recommends that this Court issue a certificate of appealability on this
13   Court’s procedural ruling. (Doc. 43 at 24). In responding to Petitioner’s objections,
14   Respondent objects to this recommendation and asks this Court to deny a certificate of
15   appealability. (Doc. 48 at 4-5).
16          In this case, the Court has denied Petitioner’s habeas petition on procedural grounds.
17   “When the district court denies a habeas petition on procedural grounds without reaching
18   the prisoner’s underlying constitutional claim, a COA should issue when the prisoner
19   shows, at least, that jurists of reason would find it debatable whether the petition states a
20   valid claim of the denial of a constitutional right and that jurists of reason would find it
21   debatable whether the district court was correct in its procedural ruling.”         Slack v.
22   McDaniel, 529 U.S. 473, 484 (2000).
23          In the objections, Respondents argue that Petitioner has not shown that jurists of
24   2
        Moreover, the Court does not find that the exception should be expanded. Were the
     exception to be expanded as argued by Petitioner, comity would be severely undermined
25   because no constitutional challenge to a noncapital sentence would need to be exhausted
     in state court. The Court recognizes that Petitioner attempts to frame this expansion of
26   Schlup as being limited to defendants who are “ineligible” to receive their sentence. But
     for Petitioner’s argument to apply to Petitioner’s case, this exception would have to
27   encompass all constitutional challenges because to date the Supreme Court has never held
     that a juvenile who commits a homicide crime can never receive a sentence of life without
28   the possibility of parole; thus, the fact that Petitioner was a juvenile does not make him
     “ineligible” for his sentence.

                                                 -5-
 1   reason would find it debatable whether the petition states a valid claim of the denial of a
 2   constitutional right. (Doc. 48 at 5). Specifically, Respondents argue that even if this Court
 3   were to reach the merits of Petitioner’s claim under Miller v. Alabama, 132 S.Ct. 2455
 4   (2012), it is not debatable that the claim would fail. (Id.). Applying Bell v. Uribe, 748
 5   F.3d 857, 869 (9th Cir. 2014), Respondents argue that because Petitioner was not sentenced
 6   to life without the possibility of parole under a mandatory sentencing scheme that did not
 7   give the sentencing judge discretion, Miller has no applicability to his case.3
 8          This Court has considered this issue in another case. This Court found,
 9                  Miller, by its express language, applies only to juveniles who received
            mandatory life without the possibility of parole sentences. 567 U.S. at 479.
10          [footnote omitted] However, as this Court discussed at length in its prior
            orders, there appears to be a lingering question among courts as to whether
11          Miller is actually limited to its express language. (Docs. 47 and 60).
            Specifically, in Montgomery and Tatum the Supreme Court made statements
12          that hint at Miller applying to many more sentencing schemes. (Doc. 69 at 6-
            7). And Petitioner has cited a number of courts that have held that Miller
13          applies to juveniles in discretionary sentencing schemes. (Doc. 77 at 4-6).
                    However, as Respondents point out in the response (Doc. 78 at 1-4)
14          the scope of Miller remains an unsettled question. Thus, the decision of the
            Arizona Courts in this regard cannot be contrary to or an unreasonable
15          application of clearly established federal law. Accordingly, habeas relief will
            be denied on this second alternative basis.
16
     Amaral v. Ryan, CV 16-594, Doc. 80 at 7 (D. Ariz. December 20, 2018).
17
            This Court continues to agree with this prior order that the scope of Miller remains
18
     an unsettled question. Thus, the Court finds that Petitioner’s constitutional question is
19
     debatable.
20
            As to whether this Court’s procedural ruling is debatable, the Court finds it is
21
     debatable as to two points: 1) whether the state court’s ruling was independent of federal
22
     law (Docs. 26 and 31); and 2) whether the Schlup actual innocence exception should apply
23
     to claims challenging the constitutionality of noncapital sentences.        A certificate of
24
     appealability is denied as to all other issues in this case because the Court finds that no
25
     other aspect of this Court’s procedural ruling is debatable.
26
27
28   3
       The parties and the Court agree that this Court should not apply Montgomery v.
     Louisiana, 136 U.S. 718 (2016) to Petitioner’s case. (Doc. 31).

                                                 -6-
 1   VI.    Conclusion
 2          Based on the foregoing, the Court finds that the state court’s procedural ruling was
 3   adequate and independent, and the claim in this case is procedurally defaulted without
 4   excuse to overcome the default; therefore,
 5          IT IS ORDERED that the Report and Recommendation (Doc. 43) is accepted, the
 6   objections (Docs. 47 and 48) are overruled, the Petition is dismissed, with prejudice, and
 7   the Clerk of the Court shall enter judgment accordingly.
 8          IT IS FURTHER ORDERED that a certificate of appealability is granted as to
 9   only the following two issues: 1) whether the state court’s ruling was independent of
10   federal law (see Docs. 26 and 31); and 2) whether the Schlup actual innocence exception
11   should apply to claims challenging the constitutionality of noncapital sentences.
12          Dated this 18th day of January, 2019.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -7-
